      Case 2:21-cv-00459-SSV-JVM Document 1-2 Filed 03/04/21 Page 1 of 18
                            ST. TINY Pnu~sx CL~ttx O~ Co~x'rs Crvu CASE Sun~~X
                                                  P~Lxlvmv~t~
                                                 CASE No. 20201321
 Miguel Martin                                                   §                         Location: Division B
 ~S,                                                             §                  Judicial 0~ficer: Land, August 7.
 Nome Depot USA Inc                                              §                          Filed on: 07/31/2020


                                                     CASE Iti.KOR'41rtT[~'~'


                                                                                         Case Type: Personal Injuries -exiled

                                                                                               Case fl
                                                                                                       ~~31/Z02fl Filed
                                                                                             Status:


     na1~~                                            C:~sF ~ssicn`~~nr

                Current Case Assignment
                Case Number                      202013218
                Court                            Division B
                Date Assigned                    07/31/2020
                Judicial Officer                 Hand, August J.



                                                    ~aa~r~' Iti~oxn~in~ria~v
                                                                                                              tittorneys
Plaintiff          11~artin, Migaet                                                                       H~GGINS, It GARY, JR
                                                                                                                           Retained
                                                                                                                    985-898-0840(F}
                                                                                                                   985-898-0504(W)
                                                                                                                 X10 N JEFFF.RSDN
                                                                                                                          .4YENUE
                                                                                                           CO ~IrVGTON, L.4 70433
                                                                                                      ghiggins@wyanegouxlaw.cum


Defendant          Home Depot USA Inc

     D:~1~F                                  ~~~E;Y'I'S cG, OTL11xTiS OlF THL+ COL~~~r                               I~nrK


                EVENTS
  Q7/31/2020    ~ A$"idavat
                  verification
                  Fi[ing Party; Plaintiff Martin, Miguel
                       Amount: 4.04
                  Created: OS{04/2020 2:34 PM

  07/31/2fl20   '~ Exhibit(s)
                  FxhibitA (6pgs)
                  Filing Party: Plaintiff Martin, Miguel
                       Amount: 6.00
                  Created: 08/x4/2020 2:37 PM

  07/31/2020    Pt►oto Copies of eFiled Documents
                   SUPREME CD LIRT RS. 13:4688 PHOTO COPIES
                   Filing Party: Plaintiff Martin, Miguel
                        Amount: 1.40
                   Created: 08/04/2020 2:45 PM

 07/31/2020     ~ petition
                 Petition for Damages


                                                            PAGE I OF 3                                          Printed on 03/03/2021 at 9:12 AM

                                                           Exhibit B-1
    Case 2:21-cv-00459-SSV-JVM Document 1-2 Filed 03/04/21 Page 2 of 18
                            ST. TANINIANY PARLSL~ CLERK OF COURTS CIVIL CASE SiJNINZA,RY

                                                    PRELIMINARY
                                                    CASE No. 202013215
                  Filing Party: P1ainUff Martin, Miguel
                  Created: 08/04/2020 10:14 AM

09/23/2020     ~posfage
                BILLED MIGUEL M.4RTIN,~27.90 (RCUD 10/22/20)
                Fiting Party: Plaintif#' Martin. Miguel
                     Amount: 0.50
                Created: 09/23/2020 4:08 PM

O 1/2I/2021    ~ ~Tew Service Ins~uctions
                Service Instructions (IpgJ
                Party: Plaintiff Martin, Miguel
                Created: 01/23/2021 i 1.59 AM

x2/04/2021    Photo Copies of eFiled Documents
                x11
                 Filing ParCy: Plaintiff Martin, Miguel
                      Amount: 3.85
                Created: 02/04/2021 11:41 ,1M

02/04/202I    Certified Copies
                x2
                 Filing Party: Plainxiff Martin, Miguel
                      Amount: 12.00
                 Created: 02/04/2021 l I:4I AM

02/04/2021      ;-ti Citation (Belated Service Required)
                  xl
                   Filizig Party: Plaintiff Marlin€, Miguel
                         Amount: 24.00
                  Created: 02/04/2021 11:41 AM

02/i2/~021    Postage
                 SHF RTN NTC
                 FilingPazty: Plaintiff Martin Miguel
                      Amount: 0.51
                 Created: 02/18/2Q21 9:44 AM

O~J 2/2021     ~ Sezvice Return Only (St. Tammany Parish SherifiE)
                Filing Party: Planttiff Martin, Miguel
                Created: 02/12/2021 l I:33 AM

02!26/2021    Postage
                 Filing Pariy: Plaintiff Martin, Miguel
                      Amount: 0.51
                 Created: 02/26/2021 3:05 PM


              SERVICE
d7J04/2021    Citation
              Home Depot USA Inc
              Issued
              Anticipated Server: St. Tammasry Parish Sheriffs Office
              Actua3 Sewer. St Tammany Parish Sheri£Ps Office
              Service Tracking Comment: THR.0 GAli. (SEA
              Home Depot USA Inc. thnc agent--St. Tammany ,Sheriff
              Created: 02/04/2021 11:42 AM

02/08/2021    Citation



                                                              PAGE 2 OF 3                  Printed on 03/03/2021 at 9:12 AM
                                                          Exhibit B-1
               Case 2:21-cv-00459-SSV-JVM Document 1-2 Filed 03/04/21 Page 3 of 18

VII~CIiNT F, WYNNL~~ 12.x`                                                                                                    T T                      ~FId N. CFPCRSON AVENtI~
JERL~rtY D. ('rOU3C~       J                        ~                  ~~                          `"w               ~ v ~                         COVENGTON~JLours~n~vn ?0433
                                         ~ .~~.,,, ~ _~.,_~u,..~:.ti.,..:<~,~.~..:~~,,>,..~   .t._,.~~.~.0 u. ..m,~.~.~~,~.,.~...~_;~~.~..~.,,:,
SxnNHon~ IC. I~UIYRY*                                                                                                                                           (985) 898.0504
J~~~,cs c. ARCEIVL~AUY~ rvk                        ATTORNEYS AT L AV~T, L L C                                                                              F~:~ (985) 898-os~o.
ANN CRAIGHL'A17
R. G~.~tz~ Htcci~vs, Jn*~
"l,in~itcd Liability Company
"~'Profcsslonal Lnty Corpurntion




                                                                             January 20, 2021

            Via Elechnnic Fil~rig

            Honorable Melissa Henry
            Clerk of Court, 22"~ JDC
            701 N. Columbia Sfreet
            Covington, Louisiana 70433

                                   Re:   Miguel.Ma~tr~r v. Howe Depat USA, Zr~c.
                                         22"~r J'DC No. 2020-13218 "B"

            Dear Ms, ]-ienry;

                    Please issue service of the PeJiliot~ for Drarnuge~s originally i~a the above referenced matter
            to the following deFendants;

                                                                        Home Depot USA, inc.
                                                                      Th~•oargh its ~~egrster~ed agent
                                                                    CSC of St, Tammany Parish, Inc.
                                                                       4600 Highway 22, Suite 9
                                                                     Mandeville, Louisiana 70471

                    Thank you for your• assistance iii this matter. Should you have airy questions, please do
             nat hesitate to contact our office.

                                                                                                     Sincerely,                    R

                                                                                                 ~~~~ ~-~~~~~~~~
                                                                                                     R. Gary Higgins, J►,

             RGH/




                                                                                                                                                                           - t    '~-
                                                                                                                                                                             ~'   '~t'

                                                                                  Exhibit B-2
Case 2:21-cv-00459-SSV-JVM Document 1-2 Filed 03/04/21 Page 4 of 18




       Miguel Martin                                                22°a Judicial District Court

                                                                    Parish of St. Tammany ti
      VS 202013218 Division B                                                                        .~..~
                                                                                                                   ir,
                                                                                                             -n
                                                                    State of Louisiana;'-' ,_; =';;
       Home Depot USA, Inc
                                                                                                              I,   ~..,
                                                                                               -,-,.':                  ~r
                                                                                                   ~;              ~ ~_ c~
                                                                                                             :.J
                                                                                                             1)

       TO THE DEFENDANT: Home Denot USA Inc, throush its reeistered,a~ent
       CSC of St. Tammany Parish. Inc. 4600 Hi~hwav 22. Suite 9, Mandeville, La. 70471



      Original Petition for Damages, Verification and EaGhibits
      You are hereby summoned to comply with the demand contained in the petition of which a
      true and correct copy (exclusive of exhibits) accompanies this citation, or make an appearance,
      either by filing an answer or other pleading, before the 22"d Judicial District Court, at the Justice
      Center, 701 N. Columbia Street, Covington, LA, in and for the Parish of St. Tammany, State of
      Louisiana, within FIFTEEN (15) days after the service hereof, under penalty of default
      judgment against you.


       By order of the Honorable Judges of said Court this 21st day of January, 2021




                                      sY:                S/TAMI~9YE THOM                                                  ist. Coud
                                                 Tammye Thomas, Deputy Clerk                          SL           NY PARISH,  lA
      Issued: 02/04!21

     Counsel or Pro Se:
     R. Gary Higgins
     Attorney at Law
     410 N. Jefferson Avenue
     Covington, La. 70433

      Received on               .2021, and oa                       , 2021 I served a true copy of

      the within
      on                                                                                         m person,

      at domicile with
      in                                        a distance of       mIles from the Justice Center.


                                                                                                      Deputy Sheriff
                                                                Parish of
                                                                                        101 - 15 day regular Citation
                                                                                                           Rev 7116




                                                      Exhibit B-3
Case 2:21-cv-00459-SSV-JVM Document 1-2 Filed 03/04/21 Page 5 of 18


                                                   G




             22ND JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. TANIlYIANY

                                              S. TATE OF LOUISIANA

       DOCKET 1V0:                                                                        'DIVISION: " "

                                                 NIIGUEL MARTIN

                                                        VERSUS

                                         'HOME DEPOT U.S.A., INC: and
                                          ABC INSURANCE COMPANY
                                                                                                              rd
                                                                                                              a
       FILED:             __ ._ . ~ -   - • -~ . ..~ - ~;        ., _              -- -                       z
                                                                             DEPUTY CLERK

                                                                                                              ci
                                                                                                              m
              NOW INTO COURT, thzough undersigned counsel, comes petitioner, lviiguel Martin                  v


       (~`Petitioner'~,. a person of the full age of majority and domiciled in the Parish of St. Tammany,     0


       State of Louisiana, who respectfully represents that:

                                                            1.

              Ivlade-defendants.herein are:

               a. Home Depot U.S,A., Inc. ("Home Depot'), a Delaware corporation licensed to and

                    doing business in the. State of Louisiana, with its principal business establishment in

                    Louisiana located in .St Tammany Parish, State of Louisiana; and

               b. ABC Insurance company, a foreign insurance company authorized to .and doing

                    business within the State of Louisiana

                                                            2.

              Defendants herein are liable, in solido, unto Petitioner for all damages winch are

       reasonable in the premises, together with legal interest t3iereon, from the date of judicial demand
                                                                                                              a
       until paid, end for alt costs of -these proceedings and all equitable and general relief -to which      N
                                                                                                               O

       Petitioner is entifled, for the following, non-exclusive reasons, to wit:                              N




                                                                                                               m
                                                                                                               A
                                                                                                               O
              On or about July 3l, 2019, Petitioner rented a gas auger from the Home Depot retail store
                                                                                                               E
       located at 874 I-10 Service Road, Slidell, T,ouisiana 70461. See Rental Receipt attached hereto as

       Exiubit A.



                                                       Page 1 of 5


                                                       Exhibit B-3
Case 2:21-cv-00459-SSV-JVM Document 1-2 Filed 03/04/21 Page 6 of 18




                                                           4.

               On the same day, July 31, 2039, Petitioner- began operating the gas auger for its

       customary purpose, i.e. drilling holes into 'the ground for setting fence posts. However, • as

       Petitioner began to operate=the gas auger, it started to power cycle up onthe gas throt#le, causing

       the .auger and attached. blade to spin erratically without Petitioner even depressing the .gas

       throttle. Suddenly anii without warning, fhe blade on the gas auger thrust onto Petitioner's left

       ankle, causing a deep laceration,                                                                      Y
                                                                                                              m
                                                                                                              2
                                                           5.
                                                                                                              3
              Petitioner immediately sought medical attention for the injuries he incurred as a result of     U


       the fatiliy gas auger, with said. injuries causing Petitioner to incur substantial medical expenses    U

                                                                                                              a
       and loss of work.                                                                                      0


                                                           6.

              As ar_.esult of,the accident;Petitioner has sustained damages including, but not limited to,

       physical pain and suffering, fuhue physical pain and suffering, mental anguish, medical

       expenses, partial impairment and/or disability, lost wages, loss of future earning capacity, loss of

       enjoyment of Life and any aad all other damages that xnay be proven at a trial of this matter.

                                                          7.

              The proximate: cause of the accident was the negligence of Home Depot in the.follovying

       nonexclusive particulars:

              A)      Failing to properly maintain 4he gas auger;

              B)      Failing to properly inspect the gas auger;

              C)      Failing to make sure that the gas auger was fit for its intended Use;

              D)     :Failing to.take all reasonable and necessary precautions to avoid the accident; and     a
                                                                                                              a
              E)      Such other acts and omissions as constitute negligence and which may be,proved          0
                                                                                                              0
                      upon the trial of tliis matter.                                                         A


                                                          S.

              In addition to and/or in the alternative, Home Depot'breached its contract with Peritioner,     e

       i.e. the rental agreement, in failing _provide a gas auger that was in good working condition.



                                                    Page 2 of 5~


                                                        Exhibit B-3
Case 2:21-cv-00459-SSV-JVM Document 1-2 Filed 03/04/21 Page 7 of 18




       Therefore, Home Depot is liable unto Petitioner for all damages suffered by Petitioner as a result

       of Home Depots breach.

                                                            8.

               At. the time of ttie accident sued upon herein, Home Depot was covered by a policy of

       liability insurance issued by defendant, ABC Insucartce company, in fut! force and effect at the

       time of the accident and providing coverage for the acts-and/or omissions of Home Depot, which

       caused the damages and injuries complained of herein.                                                      m
                                                                                                                  x
                                                            9.                                                    ~

               Thus, defendants, Home.Depot and ABC Insuraz►ce Company, aze liable and indebted; in               v
       so[ido, to Petitioner for all damages sued upon herein to the fullest extent permitted by Louisiana

       law.                                                                                                       g

                                                        10.

               Petitioner asserts that amicable demand has been made upon defendants, but to no avail.

                                                        Z1.

               Petitioner is entifled to and hereby requests a trial by jury in accordance with~the laws of

       the State of Louisiana.

               WHEREFORE, petitioner, Miguel Martin, prays that a certified copy of this petition and
                                                                                                                 z
       citation be served upon defendants, Home Depot U.S.A., Inc., and ABC Insurance Company, in
                                                                                                                 a
       the manner prescribed by law; and that after due proceedings are had and after all legal delays,          N
                                                                                                                 a
       there be a judgment in favor of petitioner, and against defendaYets, in soHdo, for such damages as         N

       are reasonable in the premises, together with legal interest thereon from date of judicial demand

       until paid, and for all costs of these proceedings
                                                                                                                 g
              Petitioner further prays for a trial by jury on ail issues; and for all general and equitable      N
                                                                                                                 e
       relief deemed appropriate by t}us Honorable Court.                                                        $
                                                                                                                 0
                                                                                                                 N


                                                                                                                 A

                                                                                                                  N
                                                                                                                 O
                                                                                                                 9
                                                                                                                 d

                                                                                                                 E
                                                                                                                 a
                                                                                                                  7
                                                                                                                  N

       SIGNATURE BLOCS.ONFOLLOWIIVG PAGE.
                                                                                                                   w~,
                                                                                                              r +~
                                                                                                                 ._~ •~
                                                   Page3af5                                                   ~ "~~
                                                                                                               ~• ~ -
                                                      Exhibit B-3
Case 2:21-cv-00459-SSV-JVM Document 1-2 Filed 03/04/21 Page 8 of 18




                               RESPECTFULLY SUBMITTED:

                               VVYIVI~TE & 40iJX,
                               ATTORNEYS~t~: ,a~W, L.L.C.
                                                              .
                                     ~.:.. : . ;:..._. ._ -.- _F.
                                          j~                              _


                                ~'    Y        ~         ,L                   .` ..
                                                                              _       .,
                                                     •        —_   _  _
                             `".;.:!II~43~~~'F. VJYNNE, JR: LBRN 25309
                              ~`~SFiANNON K LOWRY, LBRN 23160
                                         ZY HIQGINS, JR., LBRN 36309
                                         7efferson Ave
                                         ton, Louisiana 70433
                                         one: (985) 898-0504
                                         ile: (985) 898-0840
                                         tNEYS FOR PETTITONER,
                                         3UEL MARTIN




                                                              ~      ~J                    PY
                                                                   of 2            .Dist. Court
                                                                  ~T           Y PARISH;~LA


                                                   ~"aar~y~ ~~       a ~s~~~'
                                                                                      ~~xk




                                                                                                  N
                                                                                                  O
                                                                                                  O
                                                                                                  N
                                                                                                  O


                                                                                                  n

                                                                                                  W

                                                                                                  9
                                                                                                  x
                                                                                                  m
                                                                                                  S
                                                                                                  E
                                                                                                  a
                                                                                                  H




                                 Page 4 of 5


                                 Exhibit B-3
Case 2:21-cv-00459-SSV-JVM Document
                             {
                                    1-2 Filed 03/04/21 Page 9 of 18

          ,5       .-y, •~ STOAE ~386.SIide11 East                                   i                                                                                CgNTRACT #:153586
        •. ?"; ~',~ ~;~ 874 1-10 Servke Road
                  ,~:"                                                                                                                                                                            MIGUEL-MARTIN
 ,' •6:~;:. `:...,3~t'°,. ; Slidell. LA 7DA61
       ..tx_                                                                                                                                                                                329 NELSON I.AN~ING
          •cb i                                                                       4                                                                                                     PEARL RNER, lA 70452
                                                                                                                                                                                                   {985)960-1149
 ;~'.^~~,~~          " Rentel Center Hows
                        MON 6~L 10P TUE 6A~30P WED bA-1GP THU;6Ti~ '~P- ~~ t'~ ~~                 ~                     EeY"


 RENTAL DUWi710N                                     '      ' ~,r~~D~47Ca9` ~Cf~ `'             "~3^ ~                  ~

                                                                                                      ~ a~        ~                                                 ,~~`~661=2188;.
                                                           ,,
 t~ L:i?. p ~ <.     :i.~ +   nrb ~9W         F-~; ,rt.p i :x:73099                   ~ C- t.;. D7l31l19      . '_P ..,.~~Li;



  ?,~;~.~x     '~~                 MIGUEL..M1S
                                             ..AR1
                                                 ... ~            K      1'. ~UJ w              1/2019 3131  MPM                                                                                     IK~a+~oc
              ..                                       ..             es.,i~..r ..        ,,.         ..,. ...~...,,.




  PaiC:N~tetber-              Item DescriptSen                                       ,=               d htuNl~: . cSn.;L')!-             Z~ti~        ~~u ~6           ~ t's?e~.~n                   ~innlg~ ta~nt;~
                                                                                                                                                 ..                                                              r ,
                                                                                                                                                                                              '.
  08820153g4                  1. Man Auger                                            ~                      ~~.,~          r~•[~
                              (1) Auger Bit 8'     x 30^ fi man)fz~s-eE),                                     ~~k             atr.          ~~"          tF~                         ~t~-                     ~So
                                                                                                                                           Rena! Siibtofa{                                                F~76.D0
                                                                                                                                           oamage ProY.eCtion                                              $11.40
                                                                                                                                           EstimaCeci ~I~x                                                  $7.6D d
                                                                                                                                                                                                                  m

                                                                                                                                          iEstl'eltated Total                        ~:.:                 .> $95.005
                                                                                                                                            t~~'3 ~`xx ~ ~~
                                                                                     ~~                                                    Deposit -PAID                                               $(100.00)c~i
                                                                                                                                           N15A endtnq 4809)
                                                                                                                                                                                                                             `m
  S AFETY MESSAGE.;              . _.. 'ar.        '-,    _'     -...r .. .,. r=•~ ±~.. ... __. . - r7^ ._._' _ ..                   _       - — ~....>.       r    . d.        .n _.,         . -              ,.      _, U


     He sure to harm adequate ventilation when operatlnq this equipment. Ibis engine produces carbon monoxide exhaust. DO not opeiata                                                                                       O
                                                                                                                                      Indoors or in a
     vohielo.


 TERMS &CONDITIONS                                  vm.                       _."vw:_a...,1:..,:;:.c-,::~".._,~__._~,. _.,                                                                                                  W
                                                                                                                                                                                                                            A
                                                                                                                                                                                                                            a
     1 agree khat no rrpresentative e7 The Nome Depot fa authorlied;to Ilfeke any promise, warranty or ropr~contatlop
                                                                                                                      to me other than those reflected in                                                                    p
     writing In the A9reamant, I agree to the Terms &Conditions and understand that the Agreement cannot 6a
                                                                                                               modHiedw N~angrd except In writing                                                                            E
     signori by boM paetles. Wieh:cespact to -equipment 1 am rentingi[ have receNed the oquipmeM referencod in
                                                                                                                 Me Agreement In the event that I am                                                                         E
     returning egWpmeM,~ 1 acknowledge and agree tl~et I am returning the Listed rental equipment, the total eharg~c
                                                                                                                      are corcect, and additional charye~                                                                   F~-
     may appty If the equfpmeet is returnee tlamageB.

                                                                                                                                                                                                                            m
        1. 1. If 1 do not return this equipment by the scheduled end date, I agrca to a W aekly recurring charge
                                                                                                                 of;300.00, until all tools have been                                                                       M
           returned, or a maximum.rcntal charya of;1846.21 has 6~an recovered. In add[tion, 1 uetlersond that
                                                                                                                   misrepresaMat3on or failure to return                                                                    p
           equipment can lead to prosecution,                                                                                                                                                                               o
        2. 2. I have been offentl operating manuals en the rental iqu(pment.                                                                                                                                                ~`+
        3. 3. A cleantng fee of up to 550.00 will 6e assasced N equipment la not returned clmn,                                                                                                                             m
                                                                                                                                                                                                                            a
                                                                                     .e                                                                                                                                     ~
                                                                                                                                                                                                                            2

         ~    4~

                                                                                                                        ar~3irzoi9                                                                                          ~
 Signature                                                                           ca                                 Date                                                                                         ~ ~ - ~ ~j
                                                                                                                                                                                                                             0
                                                                                                                                                                                                                            0
                                                                                                                                                                                                                            N
                                                                                                                                                                                                                            O
                                                                                                                                                                                                                            N
                                                                                                                                                               _                        —             _

                                                                                                                                                                   -`-'' EXHIBIT -                                          m
                                                                                                                                                           ~                                                                m
                                                                                                                                                           a                                     _;
                                                                                                                                                           ,                    ..    -..     ~ _~...~                      ~
                                                                                                1 of.i1
                                                                                                                                                                           .-          ti. _ _.... ' _~.oi                  N

                                                                                                                                                                                                                            0
                                                                                                                                                                                                                            N
                                                                                                                                                                                                                            O


                                                                                                                                                                                                                            A


                                                                                                                                                                                                                            a
                                                                                                                                                                                                                            E
                                                                                                                                                                                                                            m
                                                                                                                                                                                                                            a




                                                                                            Exhibit B-3
Case 2:21-cv-00459-SSV-JVM Document 1-2 Filed 03/04/21 Page 10 of 18
                                                                            ~;

                                 •EOUIP.IVIkMxF1tENT1~:A~ItE~t"C~'NY~~1'~,FtN7S'A~D C071bO~11T5"(~s1ACrREE~1VC6iQ'1'")'
    Y.         GENERAL. This Ag~eamaottJsbetweenHnmeDepotU.SA.,Inc.("TheHomeDepot~andthacustomer`iden5fiedon.Pa~e1("xieoter'~;
    Tpe'tlovie Depot will pcnvida Rentbr the tools, vehicles oc lecga equipment (collectively, ,"EquSpmeaY~ described on Page1 and m accordar~ce with
    the temis'set forth in this P~greemmt The Home Depot will~pcoyide the Fyuipmant "ax'i's" a~ in good ~~ng cordidau durtng the rattal pmiod
    (the "Rental Yerlod'~ and according to the metal autitotal pnsce.identified on Page 1('2lental Price':Renter agibes to rowm the Equipment priorto
    the expiration of the Rental P.aiod, or to peythe additional ibntal fees described in Section 10. To theexteat $enter hes entored in to a Mastcr R~ntel
    Agc~eement.("h(RA'~ withhome Depot end the unns'of the:MRA and tliis AgceemeaE.conflict, they ffie Berms of the MRA wifl govern.
    2,         PA,~MENT. Renter is responsible for all:charges:i~ne in fiill azthe commeaceme~rt of tho Reptal•Perigd or upon The Home DapoYa request,
    using a paymentcard approved by The EInnia Depob ("RenUeT.Cazd'~, i~1udmg deposits ("Deponts'~,Jtenter conseats'ta the reseryetion oE:bredit for
    estimated chargesdue, and suthorius The Home-DepoGto process all emosmts due, on Ranter Gerd (including vehicle rental; traffic lsw violatidns and
    parking citations;and any applicable:adnunishative charge. :In the eventRenter cancels delivery of lazga equipment within 12 hrnua of the scheduled
    delivery time, a cancellation fee o£^s           will ba chazged to.tha credit card<on file. Atl charges are suhject to audit, ead either party will promptly
    pay to or credit the other party.for en'yiie~essary adjustrnenfs or wrzectinns m charges as aresi~lt t}ie audit. Repxr must notify'1Le Home pepot.m
    writing of azry disputed emouatt, including'cmdit caid ~azges, within twentyfive (25) days after the receipt of The Honic Depot rental
    coehacUinvoice, or Renter will be deemed to 6ava imvocably           waived its right to dispute such:amounts. Renner rovill a(so pay aIl direct co9ts of
                                                                   ::
    collecriotl, includin~ai;ome3' fees;•snd interest at the h1B~asRate Fermined by law on anY._Past-dua amwnts.
    s.         ,~Rna='         p°asr~~s~x[~r[ONsmrn~,                                    Renter agrees~that Home Depot boa no carttrol ovor the raamcr in wtrich tLe
    EquiPmedtlaoj ;cdl¢rii~.ttic1~entF~tojL Fleeter wai
    {~}.   i;enftxt`~l~msAea4~ha.~RcuP~~agt?o-conficm that                                                                 is suitable•for Renter's intended use;
    (b)..  ~tagker~us~iecc~~r,~ i~ikb~lat~p`~gqeste?r~~i
    (n}.   I~me~'epo't~sTot~es pnsibi~`.fo~pro~t~~mgoR`e                                                                  enkr,
    (d}    Rent~e~~i3~"i'tSet`'~e  jp'Mea~f6~<its+ouetomary~x                                                             safety iustructioas and iv¢nadiately discontinue
           use of the Equipment if it becomes uns''a~~~uL~
    (e)    The Equipment wiU be kept in a secwg l~calion;
    (~     Renter will maiatam possession of Hie`~q~ti0.e~                                                                 neat pr assign this Agreatneat;
    (~      Renter will keep the Egwprtxnt free an~1C ~o,f                                                                                                                           m
                                                                                                                                                                                     a
     (h)  ~Rentec~~lyxt},,"e HkS~ijntp~nent in coinplience~~yli                                                                                                                      Z
     ~1~       7~P~IIbCP1Nj[~Q~`8~f~f£O~Ct00.'~rU[J     ~~1K:         S'.                                                  tonal of safety instxuCtions;
                                                                                                                                                                                     m
     Q~~        '{~cnroery~jllsnot a5d S~'~nven-da~{ ~~li.pr'ihn ,~'1}!1
                                                                                                                                                                                     r
     ~Ic~      ;~~tvyIlLar~rctitth~F.ytlipmani`upc+n~~~s
    ,(~        ~catordvil~no2~y~Ja~efha s~~~i~h~fo~                                                                        ~ac;_thafrirop'~t~,R$fj[cr„d ability;                     u
     (nr}      ~i~ente~g~ill„~ptt+s~tT~.e~y~pmcnti_ah~~y~ep~;                                                                                                                        St
     (n),      ?Ita~crvn`11no'~s~np~c~:oy3ti;@t¢~?9kiucltzetlTibr`~ii
                                                                                                                                                                                     v
     1.     For Tool and Large Egnlpment RentalsrOnly. Reef                      s regmred m do the following:
                                                                                                                                                                             a
     •          Renter will maiatain proper fuel,-oil or tubricatic              .vels iu the tool and lazge eq~riptnenr snd
                                                                                                                                                                             0
                                                                                 on:it~~,,r}pp1!a~ l'.l~rge~eg~ipment„inchiding inspections on leaks, coolin8 systems. w8tar
                                                                                 nan      ue~s sy'        ~.                                                                         g
                                                                                                                                                                                     s
     II For Vehlde Rentals Only. 7'he rented veh~ole>mclu           tires, two lg8fdmg~am~;i if sp~7r2ab7e a kailet, customary vehicle accessories. end.. m
     doCnrrseuis ~`Ye~kle~: Fa t4e'           5s aFthts'Ag~eem~c    ~uiLorJzed~r           ~ppe,the(4aCQSY~~ P)~to~3iie:PxtCn~`jlieyernatieast2lYt~Si. a
     o1d,Tintc~aS$tidt3n~f6ins Gccnsc C~thaclaay ofi~ah~cl~~j                                                                                                     c
     and (ii) aflditionel drivors.mm~edon.the front of this A~tiq
                                                                                                                                                                  E
    (a)          Use Restrictions. 71fe following mahiclians appl        use oftha Vehicle:
                Ttie Vehicle will sot be operated by anyone tvho         ~ .Suthorized Ihiver;
           • All occupants in the Vehicle must comply with a             and chi13-reshamblaws;
           • The:number of pessengere in the Vehicle will aol            the number ofscat-belts end chili-restraigu:                                             N
            • Renter will drily opetaze the Vehicle oa tegulady          aed roadways;
                                                                                                                                                                  0
           • Ranter willensure thatleave ale not left in the Ve          d vta'll close and lock all dopes. and windows upon exiting tLe Vehicle;                 0
                                                                         tiJ,tow~rrydurig~iv~tht}ie.excepti000~Qmaf'~aghedtrd[Yet~frgn.~'purs7uinLaothis
                                                                         xg subs~anf~:~ ~++~`~SaBe mla*s}ta~!'~ut6s~ a (v)]oad~' V~JUc1C~r f~ag;~port 8
                                                                                                                                                                  E
           • Renxr will not engage in reckless misconduct wlucfi causes She Vehicle damages or cause personal, njury a propeRy damage; and                        z
         :t~. Renter will not use 4e Velucle fortfie commission of a felony or. For the haosportation of illegal dmgaor cotmaband.
     (b)       'uel, Renterivill r4tum the Vehicle with theeame level of fuel that the Vehicle contained wheacented("Original Fuel LeveP7, Vehicles               U
                                                                                                                                                                  g
     rehuned with less than Ste On~rral Fuel i.cvel ~e subject to aifitet:replacemeat chargo
     (e)      $g       's3~ba~o£~e~~l' "IheNe' 1~~sY be'~pussts~eadi;~wil~fouEnotice and aE`1Z                                                                    m
                                                                                                             's expense if the' Velvcle (i) isaot retusaed.to The n
     ~o~cbQpo~att44~t+xPicab~               n~7rPpA~o~d.Mas~(~eg~l,~l~v            (~iyisusedurv~gld~on~oflaworthisAgieen!cr~pv).issold:mVansferred
                                                                                                                                                                                     0
                                                                                                                                                                                     n
                                                                                                                                                                                     0
                                                                                                           ssoleX}y...    ifs ~1i~~,:f~eelC1:~:;Qf'an~3T~i~ag"'clo;aaYP~PeKY
                                                                                                           CQ9t$:S~S     3~~W1f6 f~lflal$~QSB~ Of~1
                                                                                                                                                  .s!i~1+OpC[f~l:
                                                                                                                                                                                     r
                                                                                                           ~e Rartel Period In tlro ~yy_'~jk . -.. ..~'~?I:3eJ~4:is req",~re~~'d3a
                                                                                                           alive fa of 520. Thao~ ,,.~•~{L~S~~1?L~vi~enit~dima~~on
                                                                                                                                                                                      4
                                                                                                                                                                                      m
                                                                                                                                                                                      LL

                                                                                                                                                                                      Q
                                                                                                                                                                                      m
                                                                                                                                                                                      N
                                                                                                                                                                                      O

                                                                                                                                                                                      N ~
                                                                                                                                                                                      O


                                                                                                                                                                                      A
                                                                                                                                                                                      d
                                                                                                                                                                                      b
                                                                                                                                                                                      O
                                                                                                                                                                                      9

                                                                                                                                                                                          E
                                                                                                                                                                                      a
                                                                                                                                                                                      0
                                                                                                                                                                                      N




                                                                                        Exhibit B-3
Case 2:21-cv-00459-SSV-JVM Document 1-2 Filed 03/04/21 Page 11 of 18




    STAT&
                _: ...__rr_.._
                   (. __ y            ~'
                                                       -               ~'       SPECIAL N07'fCFS~ `.' -~           -~        ~~-.^
                                                                                                                                                                    .. .. _
    Arizona      ' FUniawfiiPi-atLu2 to•renuri7fieE,       men~wii}un72 houcs,ofdead(irie for rehun:is:a oless ] mi~~ilemcanor:
                                                                      i~

    Florida          Failure to iefiimt ie Egaipmeiit upon aiipiration~~~tli~ Reiifal Period and uie[o pay all amounts due(including costs for damagetothe
                  ~; property or equipment} aze evidence of abandoriinent or refusal to redeliver tha Equipment, pums6alile in accordance with
                     s~chan St2.155• Florida StaNtes.                 ,~
    Arizona ~- 1 Tfie FIo`me Depof does antezteud any of'Vah~cla fina~ycial responsbitity'or provide
                                                                                             `~...-. -",-
                                                                                                      public La5ility"in'suiencecoverage Fo Rented
                                                                                                                                              ~- ~
                 Authorizal Drivers or any other dnver~,; _ y,-

      N. Telematica. l3eEquipment may beequipped with a telematics device that enables The Home Depot or its Aeet management provider to monitor
      the usa and location of tha Equipment The telematics device is used;:fn;`eolieet~ttie~'tlfjiljtien'ts Co~i~ion'(defecminecj'.~_izy;GPS systems), fuel




                                                                                  leliver to 1'he'Homyj5epo~gtop}G~~s~,il~1,eFated do~5apafullycp"p'~
                                                                                  clamp or 1ax~`Rijt~li~o~vi~g'7~iesEqu p$icnapThis•alil ~aliolifq:;coogo~atertlo~s

      4.




                                                                                                                             toss of and dsiupge to the ~'(?eliiole
                                                                                                                              aW:age, im~uYi~;and athefc'Igtc~_

                                                                                                           will sot repair or replaes•an~r?pa~of tha Vefiicle or
                                                                                                           art coriaeut is not-~,ol tamed, Ren~tixtn7l pay for all




           ._                                                    . . _. R _    ...             _ _ _               __
                                                                                                                 _~- ._H..             -.._._.: .. _ .
                                                                                                                           --~-
      STAY&._      I              ..::... -. —_ -•.•~-
                                                 -     :---"                    _ RSQiI~tBD NOTI
                                                                                               _ ~ ' ~,- ''        ~                        _ _. '.      ,. _ ._.       ~.,.-..
   Conn~echcni, 1            TfIIS CO1VfItACT}QFFER$,'FOR~ AN ADDITYONe1L CHAR9GE"ACOI.~ISION DAMAGE' WAIVER TO'~
   Hawaii            i       COVER YOUR RESPONSIBILI'TpY FOR DAMAGE TO THE 1'EHICLE: YOU ARE ADVISED TO
   1D`~'a.. ... , _ . ._ .- _.CAREFUY.LY CONSIDER: WIiETHEI~T.O.: PURCHASE THIS. PRQTECT[OPL IE._a'UJJ HAVE RENTAL,

                                                                                 3 ohl7




                                                                                Exhibit B-3
Case 2:21-cv-00459-SSV-JVM Document 1-2 Filed 03/04/21 Page 12 of 18


         ~~-~
   Kansas    '".          VEHICI~ COLI.I5IdN ~ COVERAGE PROVIDED BY YOUR C12EDI'C ~~tCBD O AUTON[OBI~:.L i
   Me~ylu,d               nVgURANCE POLICY. BEFORE DECIDING WHETHER TO PCTACHA3E OM7ONAL VEHiQ.E
   M~~•                   PItOTEC'fION, YOU MAY WL4H. TO DETERMII~E 'q'HETHER YOUR OR'N INSURANCE POLICY OR
   Nevada,                Cg~pIT CARD COVERS: (i} DAMAGE, L053, OR LOSS OF IISE TU A RENTID VESICLE; FIRE AND ' ,
   NewMexuo, ±            THI,.Fl• DAMAGE AND PERSUNl1L IN7URY INCORRED WHILE USING A MOTOR VEHICLE; ANA (~Q,
   T~~                    THE:AMOUNT OF 7'FIE`DEDUCT~BLE.                                                                                      t
   ~"g1°'a         i      IF COVERAGE IS CONFIRMED; RENTER MAY REQUIRE THAT THE HOME DEPOT SUBMIT ANY
                          CLAIMS TO THE RENTER'S PERSONAL INSURANCE CARRIER THE PURCHASE OF THIS DAMAGE
                   ~      WANER TS NOT MANDATORY AND MAY SE WAIVED,
                          1Vlatytaad Iaw requires that al) Marplaud restdents" maurance.polides wlt6 collision coverage automaticaltyextend ,
                          that.collision coverage to_paesenge~~ears;ren6ed or motor.vehiclea s'6ared by'`the'inaureda named in the:policy fora
                                                                                                                   ~.,..
                   ~      perlodof,30~9y~~arless...--           _ __ __..._. ... ...~ _ __.:-. .: .~,,~~
   lllino~s' '       1VUT1C~.;This contract.affers, for ea addEtlonsl'charge,.e collision damage waiver~ocover poor~ancisl "reapons~6~hky
                      for damage to the rental vehicle. The purchase of a            damage waiver ls'optional and:may'be declined. You.are
                      advised to carefully consldee whethei todsign this waiver if you have rental vehicle eollision coverage provided by your
                   `credit card or collision insurance'on your own vehicle, Bsfore desidin'e whether:to purcLase the collision.daziaage
                      waiver you may w9sL to determine whether your own vehicle iusurance,affords;you coverageSor damage to the rental
                    ~ vehicle and the amount of deductible under yow own.insmanee eoverage.
   M~nneso~               ?UNDER MINNESOTA`~i1W.A PERSQNAT. AUTOMOBILE_ INSURANCE POLIGP MUST: (1)~COVBR"THE RENTAL:
                            qF. THIS MOTOR VBHICLB AG~11NS~' DAMAG& TO THE VBHICLE ,ANll AQAINST T.OS$ OF USE OF'THE
                            VSHICI.E; AND (2)'. EXTEND TfiE POLTCI"S ~BASIG ECONOMIC LOSS BENEFiTS~R RESIDUAL LABILITY
                             INSURANCE, AND. IJNIN.SURED AIVDlUNDERINSURED I4IOTORIST CAVERAGSS TO THE OPERATION OR USE
                            OF A RENTED iv10TOR VEHICLE. ~~Tf~REFORE, ~TJRCHASE OP ANY COLLISION DAMAGE WAIVER OR
                             SIMILAR INSURANCE AFFECTED IN THIS RENTAL CONTRACT IS NOT NECESSARY.,IN ADDTITON,.~URCHASB
                             OF ANY •ADDI'1TQNAL TdABILTTl" INSURAI~iCE IS NOT NECESSARY IF YOUR POLICY WA$ ISSUED IN
                            1vIINNBSOTA UNLESS YQU WISH T'Q FTAVE COVERAGE FOR LIABILITY THAT'EXCEEDS. TIC AMOUNT'
                    _! SSPECIFIEDINYQTIR,PERSONALA~'`OMOBII;4TNSURANCEROLICY,,.; _ __
     ^New York              1VOTICE: This eontract'o~i(ers;~for asadditional chaige,'opt(onal vetiicle protectlon to cover your eo~i~[
                             responsi631ity for damage or loss to tde~~enta[ vehicleJThe purchase of optional vehicle pratecdon is optional and may
                       '; ; be declined. You are, advlaed to careful~y~consider whether to purchase,this proteeHanif you have rental;vehicle collls[on
                      ", coverage provided by your credit card or automo6~e inentance policy: Before.dedding whether to p~c6ase optlonal
                             vehiele protection,;you~may wish to dete~#~mi¢e.wLether your._ credk'card or your vehicle insurance a8'orda you coverige~
  ~! __ _ ,~ _ .~__, ,for dam~pge to the rental ve6ule':andthe~amoonto(,deducdbk unde~.such coverage:
        Rhode Is]and TheStateof RhodoIsland iequires as`to piovide tfie following additio`n~la ~nf'oimatiofl" ouf:yoiii SiabiGryfo'r                ageto the
                             rental car and the purchase of a damage i~raiver. If Renter purchases a Damage Prgtation, The Home Depot wiA wave our
                          ~ right ko hold you or any authorized driver liable for damage. Even zf youi~uy the Damage Protection, you and e~+Authorized
                           ' Driver will. remaii~,1ia61e`for damage or 1o'ss:if• (1) cwsed;intentionally willfully;or wantorily; (2) occurred while operating
                          ~~ the•reotal vekucle..wh~7e legatlg intoxicated or under chetinfluance of any illegal drug or chemical as defined or determined ,
                             under the law of the- state in whicfi the dam` age occfined;. (3~ caused while engaging in any speed.contest; (~ ~cansed while
                             using the vahiele to push or tow anything o'i usingthe vehicle to catty persons arproperty, for hire, unless exprtsslyauthorized
                          ,a.,..
                            'in tiie rental ageemen~ (~ incuaed while'driving outside the United States or_Canada, ork.iP start restrictions arc imposed.by. ~
                             the rental agreement if such damage or.loss is incurred outside.of tlwse sratas w5ue operation of the vehicle i`s expressly
                          'i authorize. in the rental agreement; .(~ •incurred whip the. vehicle~3 driven, with tha Renter's pem~ission or acce9sioq by
                             anyone other than an AuHwnzed Driver .('n incurred after the pi3vate.passenger automobile was rented'or as Authonzed i
                             Dnves was approved as a result of •fraudulent information provided to the rental company; (~ incused as~e result of !
                     ~ 'commission of a felony; and (9) mcuned if tha vetricle is stolen and Renter or Authorized Driver fails to.reWm the original I.
     ~,               i ~ igcuhon key fa~Is to file a poGcereport wittiu'nseventy-two (.72) hours of discovering the, theft, 4i fails"to cooperate wttli the :;
                  ` ~ ~i Home Depot, poNcg or oth.~r.authorities iri~sll mattes connected with the investigation

       S.        LiMTPATION OF LIASILI7'Y.                         .~
                                                                                              RENTER ASSUM&4 ALL RISKS
                                                                                              Rf~T[G1Ni OF~`€F~ `fO~LS~ATsll:`',


                               VD. RESP.p2TStBII1DIES,;t ~ ;P~,O,~Y7D:PD< A',T~~$C~TOA1 4. F~AII5U1tS~
                               LBAD TO-7tBNTERBEING PROSECUTED FOR A CRIME.



                                                                             t q~•a•r




                                                                          Exhibit B-3
Case 2:21-cv-00459-SSV-JVM Document 1-2 Filed 03/04/21 Page 13 of 18


       II. For Vehicle Reotala Only. (a)       RP,NT'BRISRESPONSIBLEFOR-BODILY INJURY (INCI;UDING DHYkTfi)..e ND P.ROPERI'Y DAMAGE
       '1'O OTAER3 RfiSLILTiN(} FROM USE OR OPHRAI'ION'OF TF~VEIIICI,E.(~LTABII;I~'Y"). (b) 8xcept for Cali[ornie;'tye Rome Depot may
       provide_Rrnter with liability Inau[anca as sat fortti m the ffible'below:
                                                                       i
     ,'Ca~s~Marylazid;—~"' ; `lf~herc w no v~pletion o&a LTse~testriction (as def'meii in Section 3) ~d to tbe:extent required or permine~'~y applicalife aiv; " '
       Massachusetts,                ~ Tha Some Depof provides grimery liability protection that will mtexcoed tLe 1vlwunu~.Finaociel Responsibili Limits
       Michigan; Mississippi,          (defined below),or minimum no-fault benefits. F6rp apc~ses of tLe:Ageemeat, ~Ybcm "Minimum Fyaancfal Rponsibiltty
       New York, 3.outh             ,' Limps" iefers to the min+~~++ amount:of prokction that isrequiad to establish~financiat'aesponsibiljty under applicable law.
     i Carolina,; South                                                    !'~
     t.D_akota,,artdTlfah.._,.:                                            :~                                      ._ .._. .~ _._._ - _ ____.,_~ __..,:---'- --'
       Dss'tiitEoFGotum6ia; "-- ' "Ift1i~e ~~ noviotadoa of se Res~crion{as defined°ia Section 3}arid'to.ttia eictei~.mAuired ofpermittedby applicable a "`
       aad all other stasis            1Le Home Uepo[~rov~des eeco~dary Nebility,protectionmar will not exceed the 1Kinimum Einaucisl Respoosftiility Lunits or
       (excepCGalifomia)            I m'is~'mum n'o=faul.C.benefits        !€                                                                                               ;
                                    ~ TL'e Home UeppYss¢condary lieb~lity protection DOES NOT APPLI' tmtil a8az e~chaustioncha        nfall'iacucance or other protection
                                    ' available to-tUe'drivor°ofthe YebicSe or sny injured:passenger inthe Vehicle (automob7e liebiliry'insurence, nafmilt insurance,
                                    i P~~ ~]~Y P~~~4 ~P1oya's instiranee, ai any othorprotec4on or iademnifieallon, whether primaz~, excess or
                                       caiitin~ent~ and then such;protectiDn applies onlyto~tha extort it is naeCed to meet, on a qumulAtive basis with all such
                                    ! protecliou available ro the driver of injured peseengece~ fha miiiimnm fivancial'msurance+a oiher responsibility limits of
                                       mv~imum go  -fault ba~efita iemiirei~liv applicable law.
  ;.
  r . Ariioga                   "";'T5e`Ho~e'ISepotides notcs~tend anyo3'iis.motor velucle fmaxia~,iesp'ousi'liility or provide public.liabi6ty insurance covuag~'t-p'•
                                       TreFifiYif!AptLo{izedThiyers_orsn,'bWer:ctrive[r,:,
  ~i . Florida ^ - -     -      -      The valid and collacnble l~abi(ity 3hsucance and personal injury PrMochon meuisnce ofeu'y auk onzed rental or ]eesmg dnv~'is
                                       ~5tl►na~for the lunits of Leb~~dP~ssxiaT                  fec~4+~k~4'~B~'~4        by FL ~Statates 324 02Y .au~62'7 736,,
       Michigan         _ _            ~IExtiII~EIY(iA~L                  N          ~~,St?E317~S1~II, ~             O~M~ IL^3~Ii~77U~t~HA~`i~52~040CB~ti1JS~0E'I
                                       ~.O 3(:X^~[N~t~'~O~~A~~`r'OJAEPE~I.}`~0~1SNA211'~(3 ~                                      E~I~~`~E" PUT'.~4         1T~ , ~Q S
                                    ~ ~~15$U               ~          ff~S~fl~Ya15't~Ds`3N3~[Tl~'L3S~G~I~I~~S         A~~6T~~R~D~O                           ~e
                                                  ~++'1      '` E~~, 1TR„~b~r'~tA~fGF3TF$.. _                      ~         ~"1'~S~2c~II', ~~                          ~~
  ~                                 ~ ~~A`B ~ tT0"TF3T~~I?O         ,~h'RQ~$A~By1S ES~AT~Ob~O~~I,F~Ts~ .~I. _ 7~~'1~~~lbi~1~IIQ~
                                       P.R~'~C.'TSOk~~               -. .'~~ 1~CSV.~ ~t'ER ,b4> 3\tstk Isi~l~ ~                        k~k~:R.ER_~R~. ~'(~R.. /I~t3'f7L•I1S
     __ . .1,--.                -- ~A'WAR3F)ERA•BXlz~S~~Ef'FEIE~~XK~%fEGTI€7N~'~i:Si:~~~RIBkH~NSE~I _~E.                          ~a? _ _ate,,,.-,...~-~~                   .
                                                         ere excluded from any insurance policy tLat may be,available to Tho Home Depot, and The $ome Dcpot'a              vm

                                                     ~r°p~t        eg~,u#i
                                                                        ye~t~~le dn~ok,'OS~.~iSie~~~atnS:lyv_pml~rs~ted ~ la[~d morn




       FOR" _ra ...__:AND ~l,L'~~;OTKE~ `FfiS . ~ ' J
                                                      _          OF
                                                                                                                      _            _           _          ~.. ,x:7.
                                                                                          _: S        ~xQ~~~,.i~$.'!'~~$ r ..            ~k.R.J#Ia]~F`A OTt
       PASS&NGERS IATTHH VEHICLE FOR LOSS&$ AND DAMAC}E3SUFFHRED IR IN.NRY T3 CAUSFAHY THE NEGZ,IpENCE OF., A DFUVER
       WHD DOHS NOT HAVE ANY INSURANCE Tg4AY FOR LASSES AND DAMAC3ES. UNDERINSURED COVERAGE
                                                                                                                                      PROTECTS RENTER
       AND QTFIER'PASSENC3ERS Ili THE VEHICI,B FOIL T,OS~ AND pg74IAGES SUFFERED;TF ~I][IRy IS CAUSED BY Tf~
                                                                                                                                               NHC}LIGENCE
       OF A DRIVER WHO DOES NOT HAVE:ENOUGH INS[JRANCE TO PAY FOR ALL-LOSSES AND DAMAGES.
       If tl}~re~is a a~gla~cm o~ a ~lsp; Reshicfloa buE applicable laav requires that The Home Depotprovide at( or pace ofthe liability
                                                                                                                                         protection described
       ehov'~;t~`e esms~lim`itet7ons apply.




                   NDEMNIF[CATION. (a) IJCCEP.T AS pTHERq~LSE PROVIDED FOR IN TFDS AGREEMENT, TO'THE FULLEST EXTENT
                   ~''~%Y t~~~.          ~R k~BXi'~b1YJE IFYE`~ ~`,~E$ AND HOliU$ THE HUMS DEPOT HARMLESS FROM ANA
                    ~T~ E~3~Ti+x$L~33S$~.             4(IPIEFi~1 ~~ASC~1~L'f~ ATl'ORNEYS' FEFSAND~3C8~1~,51~~~`~S`AND
                   s~ ~1C~L`UD1~G ~~r~l~',y~~                ,~y,P D~h"[~TY ~'A3vifs~GE, LOST PROFITS AND , CYlCI..'~1?74`[AII~I"At ,,AND
                   IE.k~~G'1~/1~'f,~4Ci65}fd 3T~I~01~Th`Q~.~t ,L~W~pC~i:AREEXCLUD&D PROM OR IN EXCESS OF
                                                                                                                        THfiLIABILITY
                   tb ,}~RCSyID~~~~                  EpQT,~(II~~G        S~$y OR AGAINST'lI~ HOA~J6 DEPOT ARISINf} OUT OF RHNTER'S
                   ~lOFsT~E(~U FE~hT'~            (~~~ X"AR-A(FAQ,7STTHEHOMfiDEpOTA12ISWGOUI'OFi;ENTER'SFAIWRE
                   ~3'~=~+~~s~~'1~7~~, ,_                      ~ ~IQ'PBR,SINDEIvINITYOBLIGATIONWILtiSURVIVSI`FIEEXPIRp'('IONQR
                   TLON OF TF~S AGREEMEIV T. IF ANY PAR~1` OF T'HI8 SECTION IS DETERMINEDINVr1LID BY A COURT OF
                                                                                                                           EOMPETENT'

                                                                                                                                                                          R
                                                                       ~I        5 P°'t7                                                                                  e

                                                                        {                                                                                                 0

                                                                                                                                                                         ~l

                                                                                                                                                                          w
                                                                                                                                                                           ui
                                                                                                                                                                           m
                                                                                                                                                                          O
                                                                                                                                                                          'O
                                                                                                                                                                          @
                                                                                                                                                                          a
                                                                                                                                                                          E
                                                                                                                                                                          a
                                                                                                                                                                          N




                                                                              Exhibit B-3
Case 2:21-cv-00459-SSV-JVM Document 1-2 Filed 03/04/21 Page 14 of 18


    JURISDICTION, RENTER AGREES THAT THIS CLAUSE WII.L BE &NFORCEABLE TO 17~ FULLEST EXTEAIT PERMCTTED BY LAW.
    TO 'I'H~ 6XTII~iT THAT RENTER'S STAY'E DOES; NOT ALLLIW Tf~~ EXCLUSION OR LIlbf[TAT[ON OF INCIDENTAL OR
    C.ONSEQUENPTAL DAMAGES, SUCfL LIMI'fATION3 M.4Y NOT APPLY,
          (6) NOTWf1HSTANDING ANY OTHER PROVlSIQV IN THE AGREEMENT TO THB CANTRAllY, THH HOME DFPOT WILL NOT BE
    LIABLE TO•RENTER, AND RENTER WAiVPS ANY CLAIM AGAINST THE HOME DEPQT FOR LOST USE, IAST PROFIT, LOST
    REVENUE, LOST SAVINGS, LOST REPUTATION, LASS OF PRODUCTM'tY, INDIRHCT, INCIDENTAL, SPECIAL, PIJNITNE OR
    CONSEQUENTIAL DAMAGES RELATED TO THE. IlEh~'AI., EVEN IF SUCH DAMAC9ES WERE.+ FORESEEABLE OIt RESULT FROM A
    BREACH OP TH1S AGREEMENT.
    8.          DEFAi1LT AND FiEMEDTE3. (e) Failure to EztendR~tal Period: To extend the R~ta1P,yriod, Renter must obtain The Home DepoNs
     written approval prior to the expiiatiwn of such Remal Period. Should Renter fail m rehun the Equipment prior~to the expiration of the Rental Period
     or fail to reMn the Equipmentn~ as good order end condition as whrn rxeived, Renter will be in default o£this Agrxment In addidon to remedies
     set foAh in Section 3(111), if the Fyuipment is not returned prior to wcpitation of rho Rental Period, Renter w~l be charged an additional mrtal fee in
     the amuuet identiSed on Page I on a daily recurring basis ("Additional Rental Fees'? until the font to occiu of the following: (n the Equipment ie
     returned; (i!)1'he fioau Depot ha4 received fiends is the emoum of the value of the Equipment based upon flee conditlon of the Equipment at the
     beginning of the Rental Period ("Present Valae'~; m (iii) the 30th day a1Eer the Rental Period expires:
           (b) H~each of Terms andCoaditians: In the event that 7be Acme Depot datemvnes tenter has yiolateii any te:m or condition of tUis Agreement,
     The'Home Depot may take all action necessary to secure either: (~ tha ttNm of tbe Equipmpn5 or (3i) funds equal m tUe Ptese¢t Valaa in tha event
     The Home Depot must take actions pursuant to this 3ectWn 8(b) or Bastion 3(IIi), Renter will roimbuise The Home Depot for all bo'sts incurred
      including, without limitadoq reasonable attorney's fees. Renter.axpressly agmes and hereby authorizes The Home Depot to charge to the Renter Card
     aU amounts 91~ow,~;onsPage 1, end a1~ gt~afges3ub9Equ~'tly mcurred by~R~nfCe~fideE or Ici$te.~ to this 7gretment~~n01~d»igbuY not limited to: (A}
    !cx'~cnsion ogttre Re~i'~al L~eriod: (B) any ~c~arges an~yrted m. ,onnation ~t4~W~the{ecoX.~3' b$'~E4WP9I~~,(G~`any~EhSrges immured for failure to
     rerun the Equipment,-INCLUDING, WITHOUT LIIvI1TATION, pDDI'fIONAI, REN1'AI. FEFS OR EQt37PNtEM' REPLACEtvi£N7' FE85 Qass
      any paid additional rental fns). To the extent required by applicable payment card network riles, The Homa Depat will obtain Renter's additional
      suthori~tion w chazge Renter Cand, if applicable, for mry insurance costs related to Equipment bss, theft, or damage dwiug the Renhl Perio4
           (c) Pa~me~L. Renter can with~aw authorization to pay the Additional Rental Foes oa a weekly rceucring payment at any time, and make                   m
      alternative arrangements to pay the Additional Rental Fees. The Home Depot is authorized m obtain updated card account mfoimation from the cazd            m
      issuer. Renter agrses that a service charge of l;5%a per month, or the maximum rate permiGed by ]aw; wiU be assessed on all delinquent azxounts, until     =
      paid in full. Deposit will be returned onFgafter all amounts payable to The Home Depot aze paid in fw1L Rentu is.pmhibited to use any The Home             d
      Depot cmdit line to pay for delinquent or past due accounts ~d Gay fuhae tentala wlll be postponed iaiitil.Reater's account is paid in fliU, if Renter's    ~
      payment towards the account is returned, denied, or othervrise unable to be processed, the balance due may be senti to a_3b yariy collecdoaagency on       v
      the 31k day after Ne expixaeon of the Rental Period.                                                                                                       ;~
           (~ Ago Notice. RENT&R H6REBY AGREES THAT REN7'F,R IS NOT ENITI'l.ED TO NOTICE OF DEFAULT OR NOTICE OP ANY                                             v
      ACTION OFENFORCE[v1EN'fHYTf~HOMEDEPOTO'ff~RTHANWFIATISE7~RESSLYPROVIDEDFORUNDERTFIISAGREENlENT.                                                            ~
      Shou~J~,~'The`,Home 17epot fail to:ti~eg;any p#its obljgdti6us~~uit'der this Agreement, Renter's only remedy is repair a replacement of the Equipment or    ~
      a renuci @hugead~nsfi~eut at 13e`•Ffomo~gBot's sdlil;~dfsc~eK~•                                                                                            $




     10         NO         t'~'haHyan`8~epoimUy~Yectto-sandah~tloucostofionte~~by-anymsansdaCec~medbytheF~orp'e~p'~~Jnpazdcu'f~r;ifRonter
     has progl'ded~'I'he~iom~l)'epot;wttfi''ah~,~a~iF sddre6s .n'Ite;$omal3ep~ma~.send notues{o'Rentecbyemail and su~e~nail gojicb,by'TEia ~Tor7ieDepot
     mllbe~vaiid!noc~for   _ P~4 S°f tli~s Ag~nrgtu      -                         .~
     11.       REI~i'1'E~L,S~II~'DEP~NDEIVl'~STATiL,'Ihe
                         J                   ~ ~~           ~I~fionshijS:6eh~cenilic:Panics under the Agrceroent is that af`in~ependent crMtractars:,
     Renter isnottti~'zgeniara~ltfiori ed~epresee~~vq,~pf'!heRomebepoiforanyjSiiipbse.
     I2.      GOVERNING I,AW. This Agreement vnl l be consirned in accordance with the lawn of the State of Georgia.
                                                                                                                               the iemnin'ingpiovisio~ewli`.
                                                                                                                                           w~_ ,.::.:•~, xT
                                                                                                                               but }iys]imungsuch:proxLsion

     14.      ~ENRRRFr AGttEEME11'3' Th~sp: ,men~sepreS..nLs the:ontse agreemeac6;nth; 7Ue Home Depot and ~.~n~et flfi~s t~greeinentm~y,
     not be?ariieiidcd or;p~9dffiedtwtcepS: m wnjiiig;s~B4CdlbY §b~Ii,P.~1~#s This~;Agi'cementsupersedes eny'prior wrinen or~0}gl ageeii~c47s.be3~Yaat,ilid:
     parties.                                                                               -                                      -;




                                                                             ~i of ~1                                                                            1O
                                                                                                                                                                 N
                                                                                                                                                                 O
                                                                                                                                                                 O
                                                                                                                                                                 Q
                                                                                                                                                                 N

                                                                                                                                                                 L
                                                                                                                                                                 M
                                                                                                                                                                 n
                                                                                                                                                                 m
                                                                                                                                                                 m
                                                                                                                                                                 0

                                                                                                                                                                 ~E
                                                                                                                                                                 a
                                                                                                                                                                 N




                                                                        Exhibit B-3
Case 2:21-cv-00459-SSV-JVM Document 1-2 Filed 03/04/21 Page 15 of 18

                                                         ~~ `




                                          }
             22ND JUDICIAL DISTRICT COURT
                                     ,~..  FOR THE PARISH OF ST. TANIMANY
                                      ~f
                                  STATE OF LOUISIANA

       DOCKET NO:                                        ~                                              DIVISION: " "

                                                       MIGUEL
                                                       ,~.    MARTIN
                                                       !
                                                       F        c
                                                                ~     r7



                                                        ~j.
                                                        }.:

                                                 HOME'.DEPOT U.S.A., INC. and
                                                 ABC Il~SURANCE COMPANY
                                                                                                                                   Y
       FIL~D:~         —.                                                            ~                                             a
            ~: .       ., ~         _.. ...`.
                                         __. __.....     t               .         _ ._~ti_.                           -.
                                                                                                                                   m
                                                                                                                                   T
                                                                                           DEPUTY           ~
                                                       .~:..
                                                        VERIFICATION:,                                                             ~
                                                        ~,-_    -- --
       STATE OF LOUISIANA                               ~!
                                                        J.
                                                                                                                                   ~.
       PARISH OF ST. TAMMANY                            g                                                                          g
                                                        t`                                                                         Q

              BEFORE ME, the undersigned~Notary Public in and for the Statc and Parish aforesaid,
                                        `'                                                                                         a
       personally came and appeared:
                                                                                                                                   A    .
                                                       1V~IGUEL MARTIN                                                             ~

       who, after being duly sworn, did depose and state that he has read the foregoing Petition for                               N

       Damages, aad all of the allegations of fact contained therein are true and correct to the best of his

       knowledge, information and belief.                                                 ~--           ~ ~ -`'-`                  E
                                                                             r`°   =         _           ~',_ ~ ,                  Z

                                                                 ~IV~F~UEI: ~4   ~
                                                                            ~ r .~                                            -~   s
                                                                                               ~s f                                a
                                                       `j                                     `~' G~                               N

       SWORN TO AND SUBSCRIBED                                                                                                     a
       BEFORE'` xTHIS,~{5~- DAY    s                                                                                               ~
       OF    ,~ u~.~~ <• - — :2020.
                #...   rte' a   ~            v          r                                                                          q
                                                                                                                                   ~O


          G err_:     „~                ;~LB1tN~
                                               3G3                                                                                 -
       N ~,TARY PUBLIC                            ;                                                                   ~            d
                                                  ~-                                           ~ ~~                  ~             o
                                                  r                                                                                N

                                                                                                                    IS1. ~0        r


                                                       '~~                                        et            pR1St1~1~
                                                                                                 S~'~                              ~
                                                                                          ~.yeThdmas:D~P~~YY Cleak
                                                                                       Ta~m
                                                                                                                                   E

                                                       ;:                                                                          M


                                                       ~t'
                                                       .~                                                                          r ~      a


                                                       :~ Page S of 5
                                                       ;s
                                                        ~`                                                                         ;`..

                                                        ~.      Exhibit B-3
Case 2:21-cv-00459-SSV-JVM Document 1-2 Filed 03/04/21 Page 16 of 18




       Miguel Martin                                                 22"d Judicial District Court

      VS 202013218 Division B                                        Parish of St. Tammany

                                                                     State of Louisiana
       Home Depot USA, Inc




       TO THE DEFENDANT: Home Depot USA lnc, through its registered aeent
       CSC of St. Tammany Parish, lnc. 4600 liiLhway 22, Suite 9, Mandeville, La. 70471



      Original Petition for Damages, Verification and Exhibits
      You are hereby summoned to comply with the demand contained in the petition of which a
      true and correct copy (exclusive of exhibits) accompanies this citation, or make an appearance,
      either by filing an answer or other pleading, before the 22°~ Judicial District Court, at the Justice
      Center, 701 N. Columbia Street, Covington, LA, in and for the Parish of St. ?ammany, State of
      Louisiana, within FIFTEEN (15) days after the service hereof, under penalty of default
      judgment against you.


       By order of the Honorable Judges of said Court this          21st day of January, 2021


                                                 ~~?..c~°.id~d u. ~~
                                                                   -7., ~~a~.h e~ Clerk of ~'ouri
                                                                             ~J


                                                 Tammye Thomas, Deputy Clerk
      Issued: 02/04/21

     Counsel or Pro Se:
     R. Gary Higgins
     Attorney at Law
     410 N. Jefferson Avenue
     Covington, La. 70433

      Rcccivcd on               , 2021, and on                      , 2021 T scrvcd a truc copy of

      the within
      on                                                                                         in person,

      at domicile with
      in                              Parish, a distance of         miles from the Justice Center.


                                                                                                     Deputy Sheriff
                                                              Parish of

                                                                                        101 - 15 day regular Citation
                                                                                                           Rcv 7116




                                                      Exhibit B-4
Case 2:21-cv-00459-SSV-JVM Document 1-2 Filed 03/04/21 Page 17 of ~S18`~23




        Miguel Martin                                                 22"a Judicial District Court

                                                                      Parish of St. Tammany
       VS 202013218 Division B                                                                  -~ ..>
                                                                      State of Louisiana.;a ~~' ~;;
        Home Depot USA, Inc                                                           ~-`'--;: _,- •- --
                                                                                             ~l -~-    Y:,,i   --- ~ ~ c
                                                                                                               -: C:~
                                                                                                        .:     `
                                                                                                               I
                                                                                                       C~
                                                                                                       n

        TO THE DEFENDANT: Home Depot USA Inc, throueh its registered aEent
        CSC of St. Tammany Parish, Inc. 4600 Hishwav 22. Suite 9, Mandeville, La. 70471



       Original Petition for Damages, Verification and Eachibits
       You are hereby summoned to comply with the demand contained in the petition of which a
       true and correct copy (exclusive of exhibits) accompanies this citation, or make an appearance,
       either by filing an answer or other pleading, before the 22"d Judicial l}istrict Court, at the Justice
       Center, 701 N. Columbia Street, Covington, LA, in and for the Parish of St. Tammany, State of
       Louisiana, within FIFTEEN (1~ days after the service hereof, under penalty of default
       judgment against you.


        By order of the Honorable Judges of said Gourt this         21st day of January, 2021


                                                   C                             ~/?.1~           G`lerk of Court

                                           BY:
                                                   Tanunye Tho as,           puty Cl
                                                                                        Cr ~            r- .w~

      Couuse] or Pro Se:                                                                    FEB 12 2021
      R. Gary Higgins
      Attorney at Law                                                                   y~N
                                                                                    MELISS
      410 N. Jefferson Avenue                                                              '                   C~          ~
      Covington, La. 70433                                                           ~~ S 1~2                  eputy ~~~~

       Received on                , 2021, and on                      , 2021 I served a true copy of
       the within                                                                                                              _

                                                                                                  in person,
   (52)202Q13218 - C1P - 5N #1
   Served -Personal on               ~                       t
                                                 De
   CSG of St Tammany Parish, {nc. On half f Home
   4600 HIGHWAY 22 HW, Ste 9, MANDE                          ~       miles from the Justice Center.
   Return Date $Time: 02!0812021 12:23PM
   Through Gail (secretary)
                                                                                                       Deputy Sheriff
   8723 -David Robertson, Deputy Sheriff
                                                                 Parish of

                                                                                          101 - 15 day regulaz Citation
                                                                                                             Rev 7/16


                                                                                                                   2 •5.21


                                                   Exhibit B-5                                                 n 1- ~ SO ~
Case 2:21-cv-00459-SSV-JVM
   Emaited attorney        Document 1-2 Filed 03/04/21 Page 18 of 18
   for pie-payment 2 "5 ' Z!
~~' ~~. ~v

                                                                 r"'
                                                         ti-'i




       .. ._   .~ ~._          ~   .I   .. .




                                           Exhibit B-5
